UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4446


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMIL RASHAD TUCKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00600-NCT-1)


Submitted: May 13, 2021                                           Decided: May 26, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Nicole Royer DuPre, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamil Rashad Tucker pled guilty, pursuant to a written plea agreement, to possession

of a firearm as a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The

district court sentenced Tucker to 37 months of imprisonment and 3 years of supervised

release. In announcing the terms of supervised release, the court only specified a few

“special” conditions of supervised release. However, in its written judgment, the district

court, in addition to these special conditions and the statutorily-imposed mandatory

conditions, included 13 “standard” conditions of supervision, which the court did not

announce during the sentencing hearing.          These “standard” conditions are those

recommended by U.S. Sentencing Guidelines Manual § 5D1.3(c), p.s. (2018).

       On appeal, Tucker’s counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the sentence is reasonable but conceding that there

are no meritorious issues for review. Although notified of his right to do so, Tucker did

not file a pro se supplemental brief. For the reasons that follow, we affirm Tucker’s

conviction, vacate his sentence, and remand for resentencing.

       We review de novo whether the sentence imposed in the written judgment is

consistent with the district court’s oral pronouncement of the sentence. United States v.

Rogers, 961 F.3d 291, 295-96 (4th Cir. 2020). While a district court need not orally

pronounce all mandatory conditions at the sentencing hearing, “all non-mandatory

conditions of supervised release must be announced at a defendant’s sentencing hearing.”

Id. at 296. The district court “may satisfy its obligation to orally pronounce discretionary

conditions through incorporation” by reference to, for example, the standard conditions

                                             2
recommended by the Guidelines. Id. at 299. We recently clarified that the appropriate

remedy when the district court fails to announce the discretionary conditions of supervised

release that are later included in the written judgment is to vacate the sentence and remand

for a full resentencing hearing. See United States v. Singletary, 984 F.3d 341, 346 & n.4

(4th Cir. 2021).

       Here, the district court failed to orally pronounce the 13 standard conditions

imposed in the written judgment at Tucker’s sentencing hearing. Moreover, the court did

not incorporate these conditions by reference to the Guidelines during the hearing. We

conclude, therefore, that Tucker’s sentence must be vacated. See Singletary, 984 F.3d at

346.

       In accordance with Anders, we have reviewed the entire record and have found no

other meritorious grounds for appeal. Therefore, we affirm Tucker’s conviction, vacate

his sentence, and remand for resentencing.

       This court requires that counsel inform Tucker, in writing, of the right to petition

the Supreme Court of the United States for further review. If Tucker requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Tucker.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART,
                                                                 VACATED IN PART,
                                                                  AND REMANDED




                                          4